         Case 7:16-cr-00832-KMK Document 147 Filed 08/20/19 Page 1 of 2




                                                            August 20, 2019

Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                      Re:     United States v. Nicholas Tartaglione
                              16 Cr. 832 (KMK)



Dear Judge Karas,

       I write in advance of tomorrow’s court appearance to ask that the court order that Mr.
Tartaglione be moved from the MCC and detained at another facility. The continuing and
seemingly unresolvable problems with the conditions of Mr. Tartaglione’s confinement coupled
with the unfortunate attempted suicide by a cellmate, to which Mr. Tartaglione is a critical
witness, and the successful suicide of that same person makes his continued detention at the
MCC inappropriate. I am copying the AUSA’s and Stuart Smith of the US Marshal’s service
who I am told is the person who decides where federal inmates are detained.


         The conditions at MCC have largely remained constant and deplorable for the entire time
Mr. Tartaglione has been detained there. There remains a serious rodent and insect infestation
problem. There is mold on the sink in his cell from which he is forced to drink from. He is not
permitted to shower regularly. He is not permitted outside on a regular basis. The recreation
time offered while in SHU is another cell with a single stationary bike. Water leaks into his cell
whenever the showers are used. Although the legal staff has made it their personal task to bring
new books to Mr. Tartaglione, he is still not regularly receiving mail, or newspapers. He is only
permitted to review the disks containing his legal work and discovery prior to and after legal
visits, in the attorney visiting room. The legal visits, even with the courtesy of the MCC making
appointments, have left lawyers, investigators and mitigation specialist waiting hours before the
visit. To be clear, at times there is little or no wait, but those instances are less common than
waiting for an hour or more, once the person visiting is in attorney room.
         Case 7:16-cr-00832-KMK Document 147 Filed 08/20/19 Page 2 of 2



        Equally troubling has been numerous comments made to him by guards at the facility
implying that he and his lawyer should “shut up,” “stop talking” and “stop complaining” to name
a few of the comments various guards have made. The clear message Mr. Tartaglione has
received is that if he conveys information about the facility or about the recent suicide, there will
be a price to pay. Whether or not the investigators into the suicide chose to interview Mr.
Tartaglione about the attempted suicide to which he was witness or about how the facility is run
and the conditions under which the inmates are forced to live, the correction officers know he
has information potentially very damaging to the very people now charged with guarding him or
their coworkers.

       We are asking that he be moved to any other detention facility in the metropolitan area.
There are several that hold federal inmates, including the Nassau County Correctional Center or
Westchester County Jail, where people facing the death penalty have been detained.


       Thank you for your consideration.

                                                              Respectfully submitted,



                                                              __/s/Bruce Barket____________
                                                              Bruce A. Barket
                                                              Aida F. Leisenring

cc via ecf:
All counsel

cc via email to:
Stuart Smith
US Marshal’s service
SSmith3@usms.doj.gov
